DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 12/16/2020 after the non-final rejection of 09/17/2020. No new claims have been added in this submission, while claims 1, 4, 13 and 16 have been amended. Claims 2-3, 11 and 14-15 have been cancelled in this submission. Thus claims 1, 4-10, 12-13 and 16-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicant’s arguments with regards to the independent claims have been fully considered but are moot in light of new grounds of rejection as necessitated by amendments presented in this current submission. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-5, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leydon (U.S. Patent Application Publication # 2014/0229157 A1) in view of Frahling (U.S. Patent Application Publication # 2018/0061274 A1).

With regards to claim 1, Leydon teaches a user-customized interpretation and translation apparatus comprising an original text receiver configured to receive an original text (Paragraphs 62-63 and figure 1, teach a chat translation system 

a configuration manager configured to receive user-settings information comprises user language level information involving information about a foreign language skill level of a user and sentence translation information comprises translation type information which is based on the user language level information or set by a user (Para 60 and figure 1, teach that the chat client systems 104 is capable of receiving chat input e.g., a chat message, from their respective users in a language and corresponding character set selected by the user e.g., based on user settings or preferences and transmitting the chat input to the chat server 108 to be relayed to another user e.g., another user at another chat client system. The chat client systems 104 is also capable of receiving chat output e.g., chat session dialogue from the chat server 108 e.g., from another user at another chat client system, and displaying the received chat output in a language and corresponding character set selected by the user e.g., based on user settings or preferences. Paragraphs 179-181, teach that the user settings include whether the audience member is multi-lingual by monitoring the audience member's chat history; whether the audience member language abilities meet or exceed a particular language confidence level and a language setting on the user device the audience member is using to participate in a user feedback opportunity e.g., default language setting for the audience member's device. Para 66 and figure 2, teach a language module 206, configured to identify the 

5a translation object preprocessor configured to perform a preprocessing function for determining a translation type of the original text according to the user-settings information (Para 66 and figure 2, teach a language module 206, configured to identify the one or more languages used in connection with chat dialogue received by the CTT system 114. The language module 206 identifies the language through analysis of the content of the chat dialogue received, and obtaining language preference/settings information from the respective chat client systems e.g., chat client systems 104, involved with the chat dialogue received);

and an automatic translator configured to translate the preprocessed original text and make an output according to the determined translation type (Paragraphs 55-56 and 67 along with figures 2-3, teach a transformation module 208, configured to perform transformation operations on chat dialogue comprising one or more chat messages, received by the CTT system 114. The transformation operations performed by the transformation module 208 includes, without 

However, Leydon may not explicitly detail the limitation wherein the translation object preprocessor outputs sentence translation types different according to the user language level information when the translation type information is set as the sentence translation information in the configuration manager. This is taught by Frahling (Para 45, teaches that a training scenario is generated stored in a data store and associated with a plurality of attributes--language of original work, translation language, level of difficulty, concentration of translation-challenged words, time range for execution/completion, successful completion rate, average time to completion, and other attributes of the training scenario including display method and/or devices to which the training scenario can be submitted. A first training scenario could be associated with other training scenarios that have been used and/or successfully completed by users who also completed the first training scenario. This association may be used to generate recommendations and/or a training plan for users and/or groups of various skill levels and with a plurality of language-learning goals. The user can select a particular work and language of the work, and may tailor the difficulty level based upon a base difficulty established for the training scenario. Herein, the user may adjust a difficulty rating or use a sliding bar to increase the difficulty, comprising displaying tagged terms that were associated with a higher minimum difficulty score or 

Leydon and Frahling can be considered as analogous art as they belong to a similar field of endeavor in language processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Frahling (outputting different sentence translation types according to the user language level information) with those of Leydon (Use of a language translation system) so that the user can consume the content of his choice without using additional resources to look up the difficult words and phrases that they don’t understand, as they consume the content without interruption (Frahling, para 24). 

With regards to claim 4, Leydon teaches the user-customized interpretation and translation apparatus according to claim 1, wherein the translation type information comprises one among original text subtitle information, 20foreign language key word translation information, sub-sentence translation information (Para 72 and figure 3, teach a chat-speak module 302, configured to identify one or more words or phrases in a chat message that are associated with chat jargon i.e., chat-speak, and may be further configured to suggest replacement e.g., corresponding formal/i.e., non-chat-speak words or phrases for the identified words or phrases. The chat-speak module 302 may flag an identified chat-speak word or phrase to be skipped or otherwise ignored during a 

With regards to claim 5, Leydon teaches the user-customized interpretation and translation apparatus according to claim 4, wherein, when the user-settings information for outputting the foreign language key word translation information is received, the automatic translator outputs the original text with the foreign language key word translation information (Paragraphs 234-235 and figure 23, chat user "Aramis" entering chat communications into the interface of the first chat client system in English, the entered chat communications is translated to French and presented on the interface of the second chat client system of chat user "tapir". Chat communication 2306 i.e., "Tru dat bro?" entered by chat user "Aramis" in the interface of the first chat client system fails to translate when it is sent to the interface of the second chat client system of chat user "tapir." The chat communication 2308 i.e., "Tru dat bro?" presented to chat user "tapir" reflects this translation failure, by presenting the original chat communication entered by chat user "Aramis" and providing information to the chat user "tapir" 

With regards to claims 13, 16 and 20, these are method claims for the corresponding apparatus claims 1, 4-5. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 13, 16 and 20 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1, 4-5.

4.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leydon in view of Frahling and further in view of Imran (U.S. Patent Application Publication # 2014/0342338 A1).

With regards to claim 6, Leydon teaches a target word dictionary (Paragraphs 206 and 211) and an automatic translator configured to translate the preprocessed original text (Paragraphs 55-56 and 67 along with figures 2-3, teach a transformation module 208, configured to perform transformation operations on chat dialogue comprising one or more chat messages, received by the CTT system 114. The transformation operations performed by the transformation module 208 includes, without limitation, those relating to chat-speak, acronyms, abbreviations, proper nouns, common nouns, colloquialisms, and profanity);

However, Leydon and Frahling may not explicitly detail a target-word dictionary database in which a language vocabulary information corresponding to the foreign language skill level is stored wherein, when the sentence translation information is received, the automatic translator 10translates the preprocessed original text by referring to the target-word dictionary database. This is taught by Imran (Para 39 and figure 2, teach a language learning system in which depending on the intended purpose e.g., learning, the content may be customized for the user. This may be done by the user, by a person other than the user or by a computer. In an application for course learning, the instructor may customize the content for a particular user based upon the user's current proficiency and/or progress in the course. For a language class, the instructor may include a particular list of vocabulary words, or particular phrases and even conversations based on the users progress. For the case of computer customization, the system may contain a software module 208 e.g., a customization module, which measures how effectively the user is learning the delivered content after a listening session, and then modifies the content to improve and/or optimize learning. The modifications in content can include a vocabulary list in a foreign language). The learning of a foreign language will inherently include its translation to the language understood by the user. 

Leydon, Frahling and Imran can be considered as analogous art as they belong to a similar field of endeavor in language processing systems. It would thus have Imran, para 5). 

With regards to claim 17, this is a method claim for the corresponding apparatus claim 6. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to apparatus claim 6.

5.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leydon in view of Frahling and further in view of Daas (U.S. Patent Application Publication # 2017/0220681 A1).

With regards to claim 7, Leydon teaches the use of a general subject in user setting information (Para 99 along with figures 2 and 6, teach specialized domain-related jargon in the transformation module e.g., chat speak for Internet-based chat, abbreviations, acronyms, colloquialisms, proper nouns, common nouns, profanity or some combination thereof);

Daas teaches this (Para 13, teaches the use of a data dictionary for language translation. Para 49 and figure 1, teach the use of an information management system 121 includes a user interface 122, an information management engine 123, system database 125, a scraping services module 130, a building blocks module 140 and an administrative module 150. The information management system 121 could be focused on a financial domain, a healthcare management domain, a legal domain, another domain management system or a combination of domains). 

Leydon, Frahling and Daas can be considered as analogous art as they belong to a similar field of endeavor in language processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Daas (Use of different domains) with those of Leydon and Frahling (Use of domains in a language translation system) so as to improve extraction of information across different domains (Daas, para 6). 

With regards to claim 18, this is a method claim for the corresponding apparatus claim 7. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed .

6.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leydon in view of Frahling and further in view of Fuji (U.S. Patent Application Publication # 2007/0203688 A1).

With regards to claim 8, Leydon and Frahling may not explicitly detail the limitation wherein the translation object preprocessor comprises a morpheme parser configured to parse the original text into morphemes and parts of speech according to the user-settings information. However, Fuji teaches this (Para 65 and figure 1, teach a bilingual example sentence database 7, which is a database which accumulates bilingual example sentences that are pairs of source language sentences written in the source language and corresponding sentences written in the target language and that have analysis information added for both the source and target language sentences. The analysis information is information that results from processing such as morpheme analysis and parsing);

Fuji also teaches 20a keyword extractor configured to use vocabulary appearance frequency, term frequency (TF)/inverse document frequency (IDF) calculation of vocabulary appearance, and vocabulary level information to extract a relevant keyword at keyword or foreign language translation and JIM-0090-ET24a sentence boundary Para 63 and figure 1, teach that when an input sentence 1 written in a source language that is input from an input device is accepted, a translated sentence in a target language is generated through a certain machine translation process in a machine translation process 2. At this point, the input sentence 1 is divided into substrings 4 through morpheme analysis executed in machine translation process. For each of the substrings 4 from which any functional word is removed, one or more candidate words are extracted from a machine translation dictionary 3. Para 66, further teaches that in this process, a candidate word is taken from the candidate word group 5, and the bilingual example sentence database 7 is searched for bilingual example sentences with the pair of the substring 4 and the taken candidate word as the search key. From the search result, occurrence information is obtained such as the number of times or frequency the candidate word appears in bilingual example sentences. Based on the occurrence information, candidate word priority 8 is calculated).

Leydon, Frahling and Fuji can be considered as analogous art as they belong to a similar field of endeavor in language translation systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Fuji (Use of morpheme and word frequency analysis in language Fuji, para 12). 

With regards to claim 19, this is a method claim for the corresponding apparatus claim 8. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to apparatus claim 8.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leydon in view of Frahling and further in view of Waibel (U.S. Patent Application Publication # 2011/0307241 A1).

With regards to claim 9, Leydon and Frahling may not explicitly detail the limitation wherein the original text receiver comprises a voice recognizer configured to recognize a voice input in real time and a text converter configured to convert the voice recognized by the voice recognizer into 10a text. However, Waibel teaches this (Paragraphs 44 and 52 along with figures 1 and 3, teach a speech to speech translation system that incorporates a speech recognizer that converts the user’s speech to text using an acoustic model, an ASR class-based language model and a recognition lexicon model).

Waibel, para 11). 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leydon in view of Kim (U.S. Patent Application Publication # 2016/0259971 A1).

With regards to claim 12, Leydon and Frahling may not explicitly detail the limitation wherein the original text receiver comprises a document recognizer configured to recognize a document comprising a text and a text extractor configured to extract the text from the document recognized by the 5document recognizer. However, Kim teaches this (Paragraphs 66-68 along with figures 1 and 2a, teach a system for detecting and capturing content from paper documents, wherein first the system uses a camera in conjunction with the image processing software application executing on the computerized system to detect areas of document pages that contain textual information. Subsequently, the system uses the camera and the aforesaid image processing software application to capture and reconstruct each document page. The aforesaid OCR operation is performed on the captured imaging information. The text output by 

Leydon, Frahling and Kim can be considered as analogous art as they belong to a similar field of endeavor in text processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Kim (Use of a document recognizer and text extractor in language translation) with those of Leydon and Frahling (Use of a language translation system) so as to provide users improved language translation systems that rely on automated document detection and capture (Kim, paragraphs 4-7). 

Allowable Subject Matter

9.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

10.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is  Roche (U.S. Patent Application Publication # 2018/0158365 A1), Kim (U.S. Patent Application Publication # 2017/0091179 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)